Citation Nr: 0433825	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  98-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
impotence.  

2.  Entitlement to service connection for residuals, right 
ankle sprain.  

3.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss, on appeal from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
June 1964.  He also served in the Texas National Guard from 
September 1985 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and January 2002 rating 
decisions of the Waco, Texas, Department of Veterans Appeals 
(VA) Regional Office (RO).  The RO granted service connection 
for bilateral hearing loss, by rating decision of 
January 1998.  A noncompensable rating was issued, effective 
October 4, 1990.  The veteran disagreed with the rating and 
the present claim of an increased initial rating ensued.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of entitlement to an initial increased 
(compensable) rating for bilateral hearing loss, on appeal 
from the initial grant of service connection, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for impotence was denied by a 
January 1991 rating decision.  The veteran was notified of 
that decision and of his appellate rights that same month.  

2.  The veteran appealed his claim; however, he withdrew the 
appeal in a letter dated November 1997.  

3.  Evidence received since the January 1991 rating denying 
service connection for impotence is not so significant that 
it must be considered in order to fairly decide the merits of 
this claim.  

4.  The veteran does not currently have residuals of a right 
ankle sprain.  

5.  There is no competent medical evidence that the veteran 
has residuals of a right ankle sprain as a result of his 
active military service.  


CONCLUSIONS OF LAW

1.  The RO's January 1991 rating decision denying service 
connection for impotence was final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2004).

2.  The evidence submitted since the January 1991 rating 
decision denying service connection for impotence is not new 
and material and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) 
(2004).  

3.  Residuals of a right ankle sprain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statements of the case, and the 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent a letter to the veteran in 
June 2001, which explained the VCAA, asked him to submit 
certain information, and informed him of the elements needed 
to substantiate a service connection claim.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran of what evidence and information VA would be 
obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  In a Report of 
Contact, dated June 2001, a representative of the RO 
contacted the veteran by telephone , advising him of the 
VCAA.  It was noted that the veteran indicated that he had no 
additional evidence to submit in support of his claim.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was done in this instance as the VCAA 
notification was by letter of June 2001, and initial 
adjudication occurred by rating decision of January 2002 for 
the issues to reopen the claim for service connection for 
impotence and service connection for residuals of a right 
ankle sprain.  The veteran was also provided an opportunity 
to testify at a hearing, which was done before the 
undersigned in September 2004.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was provided additional VA examination in 
connection with the claim to reopen.  The examination gave a 
diagnosis of impotence, but did not give an opinion as to the 
etiology of the veteran's impotence.  VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As for 
the issue of service connection for residuals of a right 
ankle sprain, the veteran also underwent a VA orthopedic 
examination of the right ankle in September 2001.  That 
examination showed a normal right ankle with no disease 
found.  Therefore further examination or opinion is not 
required.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  New and Material-Impotence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(2004).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), as in 
effect at the time this claim was submitted (May 2001), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO denied service 
connection for impotence was in January 1991.  This was made 
on the basis that the veteran's impotence could not be 
related to heat exhaustion in service or any other aspect of 
service.  The veteran was notified of this decision and his 
procedural and appellate rights in a letter of the same 
month.  He appealed the decision, but later, withdrew the 
claim in November 1997.  

The evidence obtained since 1991 includes medical evidence of 
a 1994 assessment from the Diagnostic Center for Men; VA 
examination of June 1994, which indicated a diagnosis of 
sexual impotence, etiology unknown; a September 2001 VA 
examination that indicates a diagnosis of impotence, but does 
not attribute it to heat exhaustion; a statement from Roger 
S. Blair, MD, which responded to a request from the veteran's 
representative as to whether the veteran's impotence was the 
result of hypertension caused by heat exhaustion or by the 
medication used to treat hypertension; and testimony before 
the undersigned at a Travel Board hearing.  

The assessment from the Diagnostic Center for Men provided 
nothing more than an assessment that the veteran was impotent 
but did not give an etiology or attribute it in any way to 
service.  Therefore, that evidence is not new and material.  

Also received since the RO denial in 1991 was a VA 
examination report of June 1994 and a VA examination report 
of September 2001.  The June 1994 VA examination report 
indicated, in pertinent part, that the etiology of the 
veteran's sexual impotence was unknown.  The VA examination 
report of September 2001, provided a diagnosis of impotence, 
but did not attribute the veteran's impotence to heat 
exhaustion or any event in service.  Therefore, that evidence 
is not new and material to reopen the claim.  

An August 2002 statement from Roger S. Blair, MD, was also 
submitted in connection with this claim  The veteran's 
representative sent Dr. Blair a letter in July 2002, 
requesting that he give an opinion as to the etiology of the 
veteran's impotency.  The representative informed Dr. Blair 
that it was the veteran's contention that he had hypertension 
as a result of heat stroke in June 1986, while on active duty 
, and that as a result, the hypertension and medication for 
hypertension caused his impotency.  Dr. Blair responded that 
he was unable to find any evidence on the internet to support 
the veteran's claim.  He therefore concluded that it was less 
likely than not that the veteran's hypertension was the 
result of heat stroke.  This statement, that gave no etiology 
of the veteran's impotency, is not so substantial that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, this evidence is not new and material 
to reopen the claim.  

Finally, the veteran testified at a Travel Board hearing 
before the undersigned in September 2004.  He stated that it 
was his belief that he became impotent as a result of heat 
stroke he sustained in 1986 in service.  He also related that 
his impotence could have been caused by hypertension caused 
by heat stroke in 1986 or from the medication given to him to 
treat his hypertension.  That evidence also is not new and 
material.  The veteran claims that his physicians told him 
that heat exhaustion could have caused impotence, or in the 
alternative, caused hypertension that could have caused 
impotence.  He has presented no medical evidence to 
substantiate his statements at the hearing.  The only 
evidence of such is his testimony of the etiology for his 
impotency.  It is well established that laypersons cannot 
provide testimony when an expert opinion is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
this evidence is not new and material and is not sufficient 
to reopen the claim for entitlement to service connection for 
impotency.   

Since the veteran has not submitted any evidence that is new 
and material, the claim for service connection for impotency 
is not reopened.  


III.  Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran claims that in 1986, when he collapsed from heat 
exhaustion, he injured his right ankle.  He claims that his 
right ankle has been problematic since that time.  

Service medical records are devoid of any findings, 
treatment, or diagnosis for a right ankle sprain.  

After service, private treatment records from James Hilliard, 
MD, from February 1988 to September 1988 were associated with 
the claims folder.  A February 1988 outpatient treatment 
report indicated that the veteran twisted his right ankle 
getting out of a truck one month before the examination.  He 
related that the ankle had not been giving away but felt real 
stiff and uneasy.  He related that he had no previous 
problems with the ankle.  The rest of the records show 
ongoing outpatient treatment records for the right ankle and 
a June 1988 hospital report showing surgery for a torn 
anterior talofibular ligament with hypertrophic synovitis.  
Although there was minimal swelling and pain complained of by 
the veteran, the veteran's ankle in a September 1988 x-ray 
report was normal.  Dr. Hilliard indicated that he saw no 
reason the veteran could not return to work.  

A medical statement was submitted in July 1988 from Physical 
Therapy Centre.  This statement indicated that the veteran 
had right ankle surgery in June 1988 and presently had mild 
edema with conservative care.  It was also noted that he had 
limited use of his ankle in activities of daily living.  

In September 2001, the veteran underwent a VA orthopedic 
examination of his right ankle.  He gave a history of 
injuring his right ankle in 1987, when he suffered an 
inversion type injury while dismounting a truck.  He reported 
that an arthroscopic procedure was performed on the right 
ankle.  Physical examination revealed no evidence of pain on 
motion.  There was no evidence of loss of mobility or 
function, his gait and posture were normal.  There was normal 
range of motion of the right ankle.  X-ray examination of the 
right ankle proved normal.  The diagnosis was history of old 
right ankle sprain, no disease found.  

The veteran testified at a Travel Board hearing in September 
2004 before the undersigned.  He related that he injured his 
ankle at the same time that he sustained heat exhaustion in 
1986.  He indicated that in 1990 or 1991, his leg again 
bucked and they went in and discovered a ligament tear.  

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Unfortunately, 
there is no competent medical evidence of current residuals 
of a right ankle sprain.  Therefore, service connection for 
residuals of a right ankle sprain cannot be granted.  Even 
accepting the veteran's statements as true, that he was 
treated in service for a right ankle injury, the fact remains 
that the alleged treatment would have occurred many years 
ago, and appears to have resolved without residual 
disability.  The veteran has not identified any current 
treatment.  The post-service medical evidence shows that the 
veteran was treated for a ligament tear after service and 
indicated to the examiners that he had never had right ankle 
difficulty prior to that time.  No medical evidence of 
record, past or present, shows evidence of the veteran with 
residuals of a right ankle sprain in service or thereafter.  
The only person who relates his limited right ankle sprain to 
service is the veteran himself.  It is well established that 
laypersons cannot provide competent evidence when an expert 
opinion is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

For these reasons, the claims must be denied.  There is no 
benefit of the doubt that can be resolved in the veteran's 
favor.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for impotency has not been 
reopened, and the appeal is therefore, denied.

Service connection for residuals of a right ankle sprain is 
denied.  


REMAND

The veteran asserts that his bilateral hearing loss is more 
severe than the current noncompensable evaluation reflects.  
He maintains that he warrants more than a noncompensable 
evaluation for his initial rating for hearing loss.  

During the veteran's September 2004 Travel Board hearing, the 
veteran indicated his hearing loss has worsened and that the 
condition warrants more than the present noncompensable 
rating.  VA's duty to assist, includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature and extent of the veteran's hearing loss disability.  
Therefore, since the veteran claims that the disability has 
increased in severity, prior to final adjudication of the 
claim, the veteran should undergo a VA examination to ensure 
that evaluation of the disability is a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Also, the veteran's claim for an increased initial rating for 
bilateral hearing loss is an initial claim from an original 
grant of service connection.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  Since this is the 
veteran's initial award for his service-connected hearing 
loss, and he has expressed disagreement with the evaluation 
assigned, the RO should evaluate the claim with consideration 
of staged ratings consistent with Fenderson.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected hearing 
loss.  The claims folder and a copy of 
this remand are to be made available to 
the examiner, and the examiner is asked 
to indicate that the claims folder has 
been reviewed.  All necessary testing 
should be done, to include audiology 
examination, and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

2.  Readjudicate the veteran's claim for 
entitlement to an initial increased 
rating for his bilateral hearing loss.  
The issue should be adjudicated in light 
of staged ratings consistent with 
Fenderson.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



